DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al (US 10,208,712).
Regarding claims 1 and 10-12, Fujimoto discloses an internal combustion engine having a controller performing a method for controlling injection of a non-combustible fluid into an internal combustion engine (Abstract and Fig. 1), the internal combustion engine having at least one cylinder 2, at least one fuel injector 21 configured to inject fuel into the internal combustion engine, at least one non-combustible fluid injector 22 configured to inject the non-combustible fluid into the internal combustion engine and at least one controller  (Fig. 2, shown), comprising: determining a start of non-combustible fluid injection based on injection parameters of the fuel injection, and controlling the non-combustible fluid injector to inject the non-combustible fluid into the internal combustion engine at the 
further comprising determining the start of non-combustible fluid injection such that it is at or after the end of fuel evaporation (Fig. 8-9B and Claim 1, the water injection begins after fuel injection with sufficient time for fuel evaporation such that the water is intended to not interfere with the fuel injection in any way, such that the fuel has already ignited and is reaching a cool-flame reaction, thus a time is determined in which all fuel would be evaporated and non-combustible fluid can be injected).
Regarding claim 2, Fujimoto discloses the method according to claim 1, further comprising determining the start of non-combustible fluid injection such that it is outside of a fuel injection interval (Figs 8-10, shown).
Regarding claim 3, Fujimoto discloses the according to claim 1, further comprising determining the start of non-combustible fluid injection such that it is at or after the end of fuel injection, or before the start of fuel injection (Figs. 8-10, the water injection begins well after fuel injection).
Regarding claim 5, Fujimoto discloses the according to claim 1, further comprising performing non-combustible fluid injection in combination with a multiple fuel injection (Col. 12, Lns. 4-10, a multiple fuel injection may be performed with the water injected later).
Regarding claim 6, Fujimoto discloses the according to claim 5, further comprising determining the start of non-combustible fluid injection such that it is at or after an end of a final fuel injection, before a start of a first fuel injection, and/or between two fuel injections (Col. 12, Lns. 4-10, a non-combustible fluid is injected after the last fuel injection of a plurality of fuel injections)
Regarding claim 7, 
Regarding claim 9, Fujimoto discloses the according to claim 1, further comprising determining an end of a non-combustible fluid injection such that it is at or before a start of a following fuel injection (Claim 1, Figs. 8-10, the water is injected such that its injection process ends before the next cycles fuel injection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narahara et al (US 2018/0058383)
Regarding claim 8, Fujimoto discloses the according to claim 1, but fails to disclose further comprising splitting the non-combustible fluid injection in multiple non-combustible fluid injections, wherein a start of each non-combustible fluid injection is determined such that it is outside of a fuel injection interval.
Narahara discloses an engine which performs both non-combustible fluid injection as well as fuel injection, the fluid injection begins after the fuel injection (Abstract), wherein the fluid injection is divided into a plurality of injections (¶ [0072] and Fig. 7). This allows for further increase in supercritical 
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the fuel injection system of Fujimoto with the water injection processes of Narahara because it would have allowed for further increases in water injection for engine performance improvements. 
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fujimoto fails to disclose the limitation “determining the start of non-combustible fluid injection” being “at or after the end of fuel evaporation,” as they submit that Fujimoto never directly discusses fuel evaporation.
However, the claim limitation is exceedingly broad to a degree which allows for Fujimoto’s disclosure to read on the limitation. The claim states “determining the start of non-combustible fluid injection such that it is at or after the end of fuel evaporation.” It is never in question whether Fujiomoto is determining a start of non-combustible fluid injection: Fujimoto injects water and that injection must have a start time (Figs. 8-9B show charts of this chosen start of injection time). The issue is at hand is whether it is “at or after the end of fuel evaporation.” As a preliminary issue, we should note that claim 1 never states the fuel evaporation time itself has to be determined, directly determined, or any way even considered directly in the claims. Further, it should be noted the term “determine” is exceedingly broad as there are no methods or structures to read into this: any way of determining this time is fine. Figures 8 to 9B show and Col 12, Lns. 61-64, “supercritical water is injected during the cool-flame reaction, rather than before the cool-flame reaction,” wherein claim 1 states “such that an injection timing of one of supercritical water or subcritical water does not interfere with must have already completed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747